Opinion op the court by
CHIEF JUSTICE BURNAM
¡Reversing.
At the January term, 1900, of the Marion circuit court, a judgment was entered in the equity suit of Cora Maxwell against Mrs. J. Ann Hood, etc., appointing the appellant, J. M. Knott, trustee of a fund of $1,000, devised by Elizabeth Chandler to Cora Maxwell for and during her .natural life, and at her death to Mrs. Hood and Joseph E. Shelby equally, which was at that time in the hands of the appellee E. L. England, as master commissioner of the court, the fund having arisen from the sale of real property belonging to the estate of Elizabeth Chandler sold under judgment of the court in the settlement of her estate, and the appellee was directed by the judgment to pay the $1,000 to appel*785lant after his qualification as trustee. The appellant, Knott, accepted the appointment, executed the bond in conformity with the judgment, and duly qualified as trustee, and thereafter demanded of the . appellee, England, that he should pay over to him as trustee for- Cora. Maxwell the $1,000 as directed by the judgment. This appellee refused to do, and subsequently appellant moved the court to grant a rule against appellee to show cause why he should not be sompelled to, comply with the judgment and pay over the money. Cora Maxwell, by attorney, objected to the rule, and appellee, E. L. England, filed the following response to the motion for a rule: He says that “at the January term, 1900, of this court, a judgment was entered in favor of plaintiff for $1,000.00 to be held in trust; that thereafter a supersedeas bond was executed superseding all of said judgment except the $1,000.00, and that said judgment directed the said sum to be paid to the trustee, and immediately this respondent made arrangement to pay said sum to said Knott, when the attorney for the plaintiff in whose favor the judgment was rendered and by whom it was controlled, ordered and directed this respondent in most emphatic terms not to pay over the said sum to said Knott, but to hold same and pay the interest to the plaintiff semi-annually. The respondent says that Cora Maxwell is over fourteen years old, and is married. This respondent Has at various times loaned out to good and solvent parties various portions of said sum, and it is now bearing interest. Wherefore said respondent asked for the advice and direction of the court, and that the rule be discharged.”
The appellant, Knott, filed a general demurrer to- the response of appellee, on the ground that it did not state facts to support a defense to the rule. Upon the trial of this mo*786tion the court held the response of the appellee sufficient, and refused to require him to pay over the money to appellant in conformity with the judgment, and Knott has appealed, and discharged the rule.
The first point relied on by appellee is that the judgment of the trial court upon the demurrer is not a final order. In the Ency. of Pleading & Practice, vol. 2, p. 72, a final order is defined as an “adjudication made upon a motion or other application, completely disposing of the subject-matter and the rights of the parties.” In Nelson v. Brown, 59 Vt., 601, 10 Atl., 721, it was said: “A final order is one that disposes of the merits of the cause; that settles the rights of the parties, under the issues made by the pleadings.” In Hovey v. Crane, 10 Pick., 440, it was held that “any order or proceeding which disposes of the cause and places the parties out of the court is- final.”
The distinction between final and interlocutory orders and judgment is often difficult to determine, but, tested by the rulés laid down supra, we are of the opinion that the judgment of the trial court overruling the demurrer to appellee’s response was a final order, as it in effect adjudged that appellant was not entitled to the possession of the trust fund under the judgment, and put him out of court. We therefore conclude that this court has jurisdiction to determine the question upon its merits.
After the entry of the judgment appointing appellant, Knott, trustee, to hold the fund of $1,000 in accordance with the terms and conditions of the bequest in the will of Elizabeth Chandler, and directing appellee to pay it over to him upon demand, neither Cora Maxwell nor her attorney had any legal right to forbid appellee from complying •with that judgment. It was binding upon both appellant and appellee until reversed, modified, or changed by some *787subsequent judgment properly rendered. It follows, therefore, that the trial court erred in not sustaining the demurrer filed by appellant to appellee’s response, and in failing to make the rule for the payment of the money in accordance with the judgment absolute.
For the reasons indicated, the judgment is reversed, and cause remanded for proceedings consistent with this opinion.
Petition for rehearing by appellee overruled.